Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 9 in the reply filed on 7/11/2022 is acknowledged.
Claims 2, 3, 32, 34, 35, 51, 52, 54, 62-63 are withdrawn.
Claim 11 recites “docking and/or framing system includes wireless transmitters and/or receivers” is not included in species 9, therefore considered withdrawn.
Claim 12 recites “wherein the docking and/or framing system includes one or more cameras and/or other sensors” is not included in species 9, therefore considered withdrawn.
Claim 13, claim 14, claim 15, claim 16 recites “wherein the arrangement includes a docking system” is not included in species 9, therefore considered withdrawn.

Claim 17, claim 18, claim 19 recites “further comprising a touch-sensitive screen” is not included in species 9, therefore considered withdrawn.

Claim 20 recites “further comprising a motion sensor, a camera, [[and]] or a microphone” is not included in species 9, therefore considered withdrawn.

Claim 21 recites “comprising inboard lite” is not included in species 9, therefore considered withdrawn.
Claim 22 depends on claim 21, therefore considered withdrawn due to dependency.
Claim 23 recites “further comprising a second lite configured to form” Underlined item(s) is not included in species 9, therefore considered withdrawn.

Claims 24-52 depends on claim 23, therefore considered withdrawn due to dependency.

Claim 56 recites “wherein the arrangement includes a docking or framing system that couples the display” is not included in species 9, Underlined item(s) is not included in species 9, therefore considered withdrawn.

Claim 57 recites “the at least one EC window further comprising an inboard lite, wherein: the display is a transparent display configured to provide at least 960 by 540 pixels per frame disposed on or as the inboard lite; and includes touch and gesture sensors or microphones for receiving user inputs.” Underlined item(s) is not included in species 9, therefore considered withdrawn.

Claim 58 recites “e at least one EC window further comprising a second lite configured to form, with the first lite, an insulated glass unit (IGU), wherein the arrangement is configured to reversibly mount the display to the first lite or the second lite.” Underlined item(s) is not included in species 9, therefore considered withdrawn.

Claim 59, claim 60 depends on claim 58, therefore considered withdrawn due to dependency.

Claims 61-68 are not patentable due to these claims are intended use claims.

Claim 69 recites “An apparatus for control, the apparatus comprising at least one controller configured to: operatively couple to” Underlined item(s) is not included in species 9, therefore considered withdrawn. 

Dependent claims 70-74 also considered withdrawn due to dependency.

Claim 75 recites “A non-transitory computer readable program instructions comprising program instructions for control, the program instructions, when read by one or more processors, cause the one or more processors to execute one or more operations comprising” Underlined item(s) is not included in species 9, therefore considered withdrawn.

Dependent claims 76-80 also considered withdrawn due to dependency.

Claim 81 recites “A system for control, the system comprising a network configured to” Underlined item(s) is not included in species 9, therefore considered withdrawn.

Dependent claims 82-86 also considered withdrawn due to dependency.

Claim 87 considered withdrawn due to dependency of withdrawn claim 52.



 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 8, 10, 53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PODBELSKI (US 20180231860).
Regarding claim 1 PODBELSKI teaches a window (fig. 2, 3, 7) comprising: 
a first lite (fig. 3, item 332); 
an electrochromic device (fig. 3, EC device 210) disposed on the first lite; 
a display (fig. 3, and [0015] FIG. 12 includes scenes that form an image for a window as sunlight reaching the window increases); and 
an arrangement that mechanically couples the display with the first lite (fig. 3 also fig. 12 strongly suggest fig. 3 electrochromic device can produce image). 


Regarding claim 4 PODBELSKI teaches wherein an area of the display is co-extensive with a viewable area of the window (fig. 3 also fig. 12).

Regarding claim 5 PODBELSKI teaches wherein the arrangement includes is configured to house at least a portion of a control system of the electrochromic device and/or the display ([0034]).

Regarding claim 7 PODBELSKI teaches wherein the display (fig. 3, fig. 12) is located on a separate lite placed in front of an electrochromic lite (fig. item EC device 210) and held in place by a framing structure ([0038]).

Regarding claim 8 PODBELSKI teaches wherein the arrangement includes a docking and/or framing system that couples the display and the window ([0038]).

Regarding claim 10 PODBELSKI teaches wherein the arrangement is configured to route power and/or communications (fig. 4) between the display and a component of the window (fig. 3 [0033]).




Regarding claim 53 PODBELSKI teaches a system, comprising: a
 plurality of electrochromic (EC) windows disposed in a building ([0003] Windows with electrochromic devices are being used as part of environmental controls for a building), wherein at least one EC window of the plurality of EC windows includes a first lite (item 332), an electrochromic device (fig. 3, EC device 210) disposed on the first lite (fig. 3 item 332), a display and an arrangement that mechanically couples the display to the first lite (fig. 3 also fig. 12 strongly suggest fig. 3 electrochromic device can produce image). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over PODBELSKI (US 20180231860) in view of Suthar (US 20040158494).
Regarding claim 6 PODBELSKI teaches transparent display ([0025] [0026]).
But silent on OLED display.
However, Suthar teach OLED display (claim 31).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine PODBELSKI in light of Suthar so that it may include OLED display.
For the motivation of providing low cost large display.

Regarding claim 55 the limitations are similar to the limitations of claim 6 so rejected same way.

Allowable Subject Matter
Claims 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koo US 20160026060.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/           Primary Examiner, Art Unit 2625